Citation Nr: 0803340	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO. 04-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from August 1970 to September 
1971. The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which declined to reopen the 
appellant's claim for service connection of the cause of the 
veteran's death.


FINDING OF FACT

The evidence associated with the claims file subsequent to 
the July 1996 RO decision does not relate to an unestablished 
fact necessary to substantiate the claim of service 
connection for the cause of the veteran's death and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final July 1996 RO decision, 
which denied the claim of service connection for the cause of 
the veteran's death, is not material, and the veteran's claim 
for this benefit is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death. The claim of service connection for the 
cause of the veteran's death was previously considered and 
denied by the RO in a July 1996 rating decision. The 
appellant did not appeal this decision and as such, the July 
1996 rating decision is final. 38 U.S.C.A. §§ 5104, 7105; 38 
C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a December 2004 letter, the RO advised 
the appellant that the claim for service connection for the 
cause of the veteran's death was previously denied and had 
become final. The RO defined the terms "new" and 
"material" and explained the reasons for the previous 
denial. The RO indicated that the evidence submitted must 
relate to this fact in order to be new and material. This 
notification letter satisfies the requirements of Kent.

In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, as in the present 
case, appropriate notice from the RO to the appellant must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected. Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In the present case, VA has also satisfied the notice 
requirements outlined in Hupp. As such, although the RO did 
not specifically notify the appellant of the veteran's 
service-connected disabilities at the time of his death, in 
her March 2004 notice of disagreement (NOD) and September 
2004 substantive appeal, the appellant indicated that the 
veteran was service-connected for hepatitis and argued that 
the hepatitis was the cause of his death. Hence, the Board 
finds that the appellant is aware that the veteran was 
service-connected for hepatitis at the time of his death. 
Although the veteran was also service-connected for 
degenerative disc disease of the lumbar and cervical spine at 
the time of his death, the appellant has not asserted that 
this disability caused the veteran's death, nor does the 
record suggest that this service-connected disability was the 
cause or proximate cause of the veteran's death. Therefore, 
due to the appellant's actual knowledge of the veteran's 
service-connected hepatitis, the Board finds that the first 
element of Hupp notice has been met.

Regarding the second and third elements of Hupp notice, in 
March 2003 and December 2004 RO letters, the RO notified the 
appellant that to support her claim, she was required to 
submit evidence showing that the veteran died from a service-
connected injury or disease. The Board finds that this notice 
fulfills the requirements of Hupp. Therefore, all 
notification requirements pursuant to Kent and Hupp have been 
fulfilled and the Board may proceed with the adjudication of 
the claim.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the July 1996 rating decision, the evidence of 
record consisted of the veteran's service medical records, VA 
treatment records, VA examination reports, and the veteran's 
death certificate. Subsequently, the appellant submitted 
duplicate records that were of record prior to the July 1996 
rating decision.

The evidence submitted subsequent to the July 1996 rating 
decision is not new, in that it was previously of record. The 
evidence is, therefore, also not material. In this regard, in 
July 1996, the claim for service connection for the cause of 
the veteran's death was denied as the evidence failed to show 
that the veteran's cause of death was related to his military 
service. Evidence of record at the time of the July 1996 
rating decision included the veteran's service medical 
records that show a diagnosis of infectious hepatitis. VA 
examination reports dated in January 1972, November 1975, and 
May 1994 show diagnoses of hepatitis residuals, hepatitis by 
history not found on this examination, and history of 
hepatitis with pancreatitis - probably alcoholic, 
respectively. VA treatment records show diagnoses of 
hepatitis, alcoholic hepatitis, alcoholic liver disease, and 
history of hepatitis and alcoholic hepatitis. Specifically, a 
February 1984 VA treatment record shows the first diagnosis 
of alcoholic liver disease. A January 1990 VA treatment 
record shows that the veteran had hepatitis with recurrent 
jaundice. The diagnosis was hepatitis of unknown etiology. A 
January 1994 VA pathological report shows a diagnosis of 
acute and chronic hepatitis based on a needle biopsy of the 
liver. A September 1995 VA treatment record shows diagnoses 
of hepatic failure and alcoholic liver disease. The veteran's 
death certificate shows a date of death in September 1995 
caused by hepatic failure as the immediate cause and 
hepatitis and alcoholic liver disease as underlying causes. 
The veteran's service-connected disabilities at the time of 
his death were infectious hepatitis, by history, and 
degenerative disc disease of the lumbar and cervical spine, 
cervical fusion, degenerative arthritis of the lumbar spine 
and sacroiliac joints.

The evidence submitted since the July 1996 RO rating decision 
includes the veteran's service medical records, which were 
previously of record and were considered in the July 1996 
rating decision. Therefore, this evidence is not new.

As the appellant has not submitted any new evidence 
subsequent to the final July 1996 rating decision, that 
relates to an unestablished fact, which is evidence that the 
veteran's cause of death was related to his military service, 
the claim for service connection for the cause of the 
veteran's death is not reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


